DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered. Arguments regarding the rejections of claims under 35 U.S.C. 103 are persuasive in light of the amendments. Arguments regarding the rejection of claims under 112(b) are not persuasive. Applicant argues the claims are amended to state that “the other bearing surface is incongruent with the other condyle and is unconstrained in at least the antero-posterior direction” therefore the surfaces are either “congruent” or “incongruent” but the manner in which the surface may be incongruent is further defined such that they are unconstrained in at least the antero-posterior direction. While applicant has further defined “incongruent”, the scope of “congruent” is still unclear. For instance, the claims now specify that the other bearing surface is incongruent with the other condyle and unconstrained in at least the antero-posterior direction, but it appears this means the other condyle may be constrained in the medial-lateral direction, in which case, is this considered congruent? In other words, is a surface that is only congruent in the medio-lateral direction/plane considered congruent or incongruent? Claim 16 specifies “congruent contact” … “in both the medio-lateral direction and the antero-posterior direction”. Is it possible to have congruent contact in only one of these directions? The specification sometimes says “fully congruent” (see pg.29, l.35) or “completely congruent” (pg.3, l.1) and other times says “congruent at least in a plane…” (pg.2, l.33-35) or “congruent area contact in both the medio-lateral direction and the antero-posterior direction” (pg.15, ll.26-27). Therefore, the scope of “congruent” and “incongruent” remain unclear since it is unclear what is required to render surfaces “congruent” as opposed to “incongruent”.
Applicant argues claim 7 is no longer unclear since the claim clarifies that in the second position the “one condyle and respective bearing surface are unconstrained in at least the antero-posterior direction”. This does not correct the issue of “after leaving the first position, and before reaching the second position” being unclear. In the first position, the condyle and bearing surface are congruent and in the second position the condyle and bearing surface are incongruent. It is unclear how there could be a point in time after the first position and before the second position since the surfaces must either by congruent (first position) or incongruent (second position). After the first position means after the surfaces are congruent and before the second position means before the surfaces are incongruent. Therefore, the claim appears to be requiring that the cam/ball and peg/socket engage after the surfaces are congruent but before the surfaces are incongruent which does not appear to be possible.
Drawings
The drawings were received on 4/14/22.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interengaging features for stabilizing against antero-posterior relative movement of the femoral and tibial components at flexion above a predetermined angle of 110 degrees” in claim 1. Note that claims 2 and 4-7 are not interpreted under 35 U.S.C. 112(f) since sufficient structure to perform the recited function, including a peg and cam or ball and socket, is recited.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the interengaging features may be a peg and cam or ball and socket.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the scope of “congruent” is unclear. The specification sometimes says “fully congruent” (see pg.29, l.35) or “completely congruent” (pg.3, l.1) and other times says “congruent at least in a plane…” (pg.2, l.33-35) or “congruent area contact in both medio-lateral direction and the antero-posterior direction” (pg.15, ll.26-27). Claim 16 specifies “congruent contact” … “in both the medio-lateral direction and the antero-posterior direction”. Therefore, the scope of “congruent” and “incongruent” are unclear since it is unclear what is required to render surfaces “congruent” as opposed to “incongruent”. For instance, is a surface that is only congruent in the medio-lateral direction/plane considered congruent or incongruent? Please clarify the scope of “congruent”.
Claim 1, lines 24-25 recite “unconstrained at a posterior side while an anterior side remains in contact”. This limitation is unclear because it is unclear what the anterior side and posterior side are referring to. Is this the anterior side and posterior side of the one condyle, or of the knee prosthesis, or something else?  Please clarify what anterior side and posterior side are with respect to. 
Claim 7 recites “the cam or ball and respective peg or socket engaging on rotation of the knee prosthesis after leaving the first position and before reaching the second position”. It is unclear when this could possibly occur since this would require a time when the condyle and respective bearing surface are not congruent (after the first position) and also not incongruent (before the second position). After the first position means after the surfaces are congruent and before the second position means before the surfaces are incongruent. Therefore, the claim appears to be requiring that the cam/ball and peg/socket engage after the surfaces are congruent but before the surfaces are incongruent which does not appear to be possible.
Allowable Subject Matter
Claims 1-6 and 8-20 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774